Citation Nr: 1019505	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for bilateral tinnitus.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keisha Garner, Associate Counsel


INTRODUCTION

The veteran served active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
tinnitus and granted service connection for hearing loss and 
assigned a zero percent rating thereto.  The veteran 
disagreed with the denial of service connection for tinnitus.  
Accordingly, this matter is properly before the Board for 
adjudication.



FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.	A 2008 Audiology report found hearing loss resulting from 
exposure to high intensity sounds.

3.	The veteran's hearing loss is related to events 
encountered during time served in the military.

4.	The veteran has bilateral tinnitus which is secondary to 
his hearing loss and exposure to high intensity sound.



CONCLUSION OF LAW

Tinnitus is proximately due to service-connected hearing 
loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran asserts that he developed tinnitus as a result of 
being exposed to light weapons, grenades, mortars exploding 
and 106 mm recoilless rifle during his service in the Vietnam 
Conflict.  The Veteran acknowledges that he did not recall 
having tinnitus while in service, but maintains that he was 
not exposed to loud noise prior to or after military service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service 
connection may also be granted when a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).

The Veteran served in the United States Marine Corp from 
April 1966 to April 1968 as an Administrative Clerk.  The 
Veteran's service treatment records do not show any loss of 
hearing or tinnitus either upon entry into service or upon 
discharge examination.  Consistent with the Veteran's 
statements that he did not seek medical advice for tinnitus 
or hearing loss while in service, the medical records do not 
include treatment for hearing loss or tinnitus.  As such, 
there is no hearing disability noted during service.

In April 2002, the Veteran sought treatment for hearing loss 
at Visalia Medical Clinic.  The audiologist noted the Veteran 
complained of tinnitus.  In September 2007, the Veteran filed 
a disability claim for service connection for bilateral 
hearing loss and tinnitus.  Subsequently, a 2008 VA audiology 
report showed the Veteran had a current disability of hearing 
loss related to events encountered during time served in the 
military.  The 2008 audiology report also showed tinnitus in 
both ears, secondary to hearing loss and exposure to high 
intensity sound.  The audiologist said that the Veteran's 
hearing loss was related to hazardous noise in service but 
the bilateral tinnitus was not related to an in-service 
event.  A 2008 RO rating decision denied the Veteran's claim 
for service connection for tinnitus because tinnitus was not 
shown present in the Veteran's service records.  The RO found 
that the onset of the tinnitus only occurred 6-7 years prior 
to the Veteran filing the claim.  Consequently, the RO rating 
decision granted service connection for hearing loss stating 
that the hearing loss was as likely as not due to hazardous 
noise exposure during his term of service.  

In the 2008 VA examination report, the audiologist does not 
explain with specificity why the Veteran's hearing loss was 
related to service noise but the Veteran's tinnitus was not 
related to service.  The audiologist only notes that the 
"patient does not recall tinnitus while in the military."  
The examiner stated within the same report that tinnitus is 
secondary to hearing loss and exposure to high intensity 
sound then stated the tinnitus is not related to in-service 
events.  The Board, therefore, finds the VA audiology report 
to be inconsistent.  Because of its internal inconsistencies, 
the Board finds the VA audiology report to be inadequate.

Although the audiologist noted the Veteran's medical history 
of not seeking medical treatment while in service, all 
medical evidence of record must be evaluated in its entirety.  
Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's 
private treatment records established medical evidence of a 
current disability of tinnitus.  However, the private 
treatment records do not contain a nexus opinion linking the 
Veteran's tinnitus to an in-service occurrence.  The Board is 
left with the uncontroverted VA audiology report which 
established that the Veteran's tinnitus is secondary to his 
hearing loss and exposure to high intensity sound.  

Where an approximate balance of positive and negative 
evidence exists in favor or against the claim, the benefit-
of-the doubt is given to the veteran.  38 C.F.R. § 3.102.  
Based on the evidence of record, the Board finds that service 
connection for bilateral tinnitus cannot be granted on direct 
basis.  However, the evidence in this case shows that the 
Veteran has hearing loss resulting from high intensity sounds 
that the RO has conceded is service related.  Based on the 
evidence of record, the Board finds that service connection 
for tinnitus must be granted because it is proximately due to 
service-connected hearing loss.

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


